ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. The motion of Al Franken for Senate and Al Franken to intervene as respondents in this matter be, and the same is granted.
2. As previously ordered, the court will hear argument on this matter commencing at 1:00 p.m., Wednesday, December 17, 2008, in Courtroom 300,. Minnesota Judicial Center, 25 Rev. Dr. Martin Luther King, Jr., Boulevard, Saint Paul. One hour is allotted for argument, with petitioners allocated one-half hour and respondents allocated one-half hour. Petitioners shall argue first and may reserve time for rebuttal. All counsel intending to argue shall check in with the Marshal in Courtroom 300 not later than 12:40 p.m. Petitioners’ counsel shall advise the Marshal how much time is reserved for rebuttal, and respondents’ counsel shall advise the Marshal of any allocation of time among respondents and the order of argument among respondents.
BY THE COURT:
/s/ Man C. Page Associate Justice
MAGNUSON, C.J., and ANDERSON, G. BARRY, J., took no part in the consideration or decision of this matter.